DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5, 10, 13-14, 16-42 and 44-46 are cancelled.
Claims 1-4, 6-9, 11-12, 15 and 43 remain pending.
Claims 1-4, 6-9, 11-12, 15 and 43 are rejected.

Applicant’s Response
Applicant's response, filed 11 May 2022 has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics corresponds to the explicit recitations in the Applicant’s Specification as filed on 21 May 2015, in the amendment to the Specification filed on 11 May 2022 and in the claims presented with the response filed on 11 May 2022.

Priority
As indicated in the previous office action, the present application is a continuation-in-Part application of US 14/460,339 filed on August 14, 2014 now US 9,731,184 and claims priority to US 61/867,229 filed on August 19, 2013. US 61/867,229 provides support for an activity tracking system comprising a stamina tracking and feedback module, a fatigue module and a blood lactate monitoring module. The system is configured to determine blood lactate concentration based on physiological parameters and associate the blood lactate concentration to stamina or fatigue level. There is no support for a system and a method requiring estimating stamina level based on the aerobic and anaerobic energy. Support for the claimed subject matter is found in US 14/460,339. As such, for purpose of prior art, the filing date of August 14, 2014 is applied to each of claims 1-4, 6-9, 11, 15 and 43 herein.

Drawings
	The corrected drawings filed on 11 May 2022 are accepted.

Specification
	The amendment to the Specification filed on 11 May 2022 is accepted.

Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensor module configured to sense a physiological signal, a storage module configured to store information and a processing module configured to perform a process in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“the sensor module configured to sense a physiological signal” in claim 1 is interpreted as any of the sensors and equivalents thereof, as described in paragraph 40 of the Specification.
“the storage module configured to store information” in claim 1 is interpreted as any type of disk or memory for storing information and equivalents thereof, as described in paragraph 43 of the Specification.
“the processing module configured to perform a process” in claim 1 is interpreted as hardware such as a microcontroller or a microprocessor with auxiliary circuits that carries out the instructions of a computer program by performing the basic arithmetical, logical, and input/output operations of the exercise assistive device and equivalents thereof, as described in paragraph 41 of the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Interpretation of the claim term “estimating”
	Claims 1 and 43, as currently amended, recite steps comprising “estimating” and “calculating” energy and stamina levels. The Applicant’s specification does not describe a difference between these two terms. The broadest most resonable interpretation of the term “estimating” based on its dictionary meaning is that it includes a calculation. As such, for the purpose of examination herein the term “estimating” is interpreted as “calculating”.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-9, 11-12, 15 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 1, lines 10-12 and claim 43, lines 4-5 recite: “estimating an anaerobic energy level in percentage and an aerobic energy level in percentage based on the physiological data in real time and the biological information.”
Firstly, the recitation of estimating a level “in percentage” is unclear as to what aspect of estimating a level is “in percentage”. The dictionary meaning of the word estimation is finding a number that is close enough to the right answer. The dictionary meaning of the word percentage is a relative value indicating hundredths parts of any quantity. As such, the recitation of finding a number that is close enough to the right answer (estimating) in hundredths parts of a quantity (in percentage) is unclear. The Applicant is asked to clarify whether the claims require estimating an anaerobic energy level and an aerobic energy level and expressing said levels as a percentage or, whether the claims require estimating a percentage of an anaerobic energy level and estimating a percentage of an aerobic energy level. Secondly, the recitation of “estimating .....based on the physiological data in real time and the biological information” is unclear as to what aspect of the clause is in “real time”. The Applicant is asked to clarify whether the claim requires that the estimation of the anaerobic energy level and the aerobic energy level be performed in real time or, whether the claim requires that the physiological information be real time information. Clarification is requested.
For examination purposes prior art teaching or suggesting estimating anaerobic energy level and aerobic energy level during exercise will be interpreted as meeting the claimed limitations.
In claim 1, line 13 the term “the anaerobic energy level” lacks antecedent basis in the claim as there is no recitation in claim 1 for an anaerobic energy level. Claim 1, lines 6-7 and 10 recite “a last recorded anaerobic energy level”, “a maximum anaerobic energy level”, “a minimum anaerobic energy level” and “an anaerobic energy level in percentage”.  The lack of antecedent basis in the claim renders the claim indefinite as to what is being estimated. The Applicant is asked to clarify whether the “anaerobic energy level” being estimated refers to the “last recorded anaerobic energy level” or, whether it refers to the “maximum anaerobic energy level” or, whether it refers to the “minimum anaerobic energy level” or, whether it refers to “the anaerobic energy level in percentage”. Clarification is requested. 
In claim 1, line 20 the term “the aerobic energy level” lacks antecedent basis in the claim as there is no recitation in claim 1 for an aerobic energy level. Claim 1, lines 7-8 and 10-11 recite “a last recorded aerobic energy level” and “an aerobic energy level in percentage”.  The lack of antecedent basis in the claim renders the claim indefinite as to what is being estimated. The Applicant is asked to clarify whether the “aerobic energy level” being estimated refers to the “last recorded aerobic energy level” or, whether it refers to “the aerobic energy level in percentage”. Clarification is requested. 
Claim 1, lines 10-11 and claim 43, lines 4-5 recite that the “anaerobic energy level in percentage” and the “aerobic energy level in percentage” is estimated based on physiological data and biological information. The claims then recite that said estimation comprises:
“calculating the anaerobic energy level in percentage based on the anaerobic energy level, the maximum anaerobic energy level and the minimum anaerobic energy level; and
calculating the aerobic level in percentage based on the aerobic energy level and the aerobic energy category”. See claim 1, lines 27-31 and claim 43, lines 11-14. 
The broadest most resonable interpretation of the claims is that the aerobic level “in percentage” and anaerobic level “in percentage” are calculated (estimated) based on two parameters: physiological data and biological information. The later recitation that this calculation is also based on the anaerobic energy level, the maximum anaerobic energy level, the minimum anaerobic energy level, the aerobic energy level and the aerobic energy category renders the claims indefinite as to what is the difference between the aerobic and anaerobic levels “in percentage” calculated based on physiological data and biological information and, the aerobic and anaerobic levels “in percentage” calculated  based on the anaerobic energy level, the maximum anaerobic energy level, the minimum anaerobic energy level, the aerobic energy level and the aerobic energy category. The claims only recite that the “aerobic energy level” and the “anaerobic energy level” are calculated based, at least in part, on the physiological data and biological information. See claims 1, lines 13-14 and 20-21 and, claim 43, lines 7-10. However, there is no clear relationship between any of the maximum anaerobic energy level, the minimum anaerobic energy level and the aerobic energy category with the biological information and physiological data from which the energy levels “in percentage” are calculated. Clarification is requested.
For examination purposes of claim 1 and 43 prior art teaching or suggesting the calculation of an anaerobic energy level and the calculation of an aerobic energy level based on one or more of: biological information, physiological data, anaerobic estimation settings, a last recorded anaerobic energy level, a maximum anaerobic energy level, a minimum anaerobic energy level, a last recorded aerobic energy level, an aerobic energy constant, and an aerobic energy category will be interpreted as meeting the claimed limitations.
Claim 1, lines 32-33 and claim 43, lines 15-16 recite: “estimating a stamina level in percentage based on the anaerobic energy level in percentage and the aerobic energy level in percentage.”
Firstly, the recitation of estimating a level “in percentage” is unclear as to what aspect of estimating a level is “in percentage”. The dictionary meaning of the word estimation is finding a number that is close enough to the right answer. The dictionary meaning of the word percentage is a relative value indicating hundredths parts of any quantity. As such, the recitation of finding a number that is close enough to the right answer (estimating) in hundredths parts of a quantity (in percentage) is unclear. The Applicant is asked to clarify whether the claims require estimating a stamina level and expressing said levels as a percentage or, whether the claims require estimating a percentage of a stamina level. Secondly, the Applicant is asked to clarify whether the “aerobic energy level in percentage” and the “anaerobic energy level in percentage” pertain to the levels in percentage recited as estimated (see claim 1, lines 10-11 and claim 43, lines 4-5) or to the levels in percentage being calculated (see claim 1, lines 27 and 30 and, claim 43 lines 11 and 13). Clarification is requested.
For examination purposes, prior art teaching or suggesting estimating or calculating a stamina level based on anaerobic and aerobic energy levels will be interpreted as meeting the claimed limitation.
	Claim 2 recites: “The stamina monitoring device according to claim 1, wherein the processing module is configured to estimate the anaerobic energy level based on that the anaerobic energy is correlated to accumulation of lactate acid concentration”.
	The recitation that the anaerobic energy is correlated to accumulation of lactic acid lacks antecedent basis in the claim. There is no recitation in claim 1, from which claim 2 depends, for correlating an anaerobic energy to accumulation of lactic acid concentration. The lack of antecedent basis renders the claim indefinite as to what is the basis for estimating the anaerobic energy level. Clarification is requested.
	For examination purposes, prior art teaching or suggesting a processor configured to estimate anaerobic energy levels will be interpreted as meeting the claimed limitation.
Claim 3 recites: “The stamina monitoring device according to claim 2, wherein the processing module is configured to estimate the aerobic energy level based on that the aerobic energy is correlated to accumulation of lactate acid concentration”.
	The recitation that the aerobic energy is correlated to calorie consumption lacks antecedent basis in the claim. There is no recitation in neither claim 1 nor claim 2, from which claim 3 depends, for correlating an aerobic energy with calorie consumption. The lack of antecedent basis renders the claim indefinite as to what is the basis for estimating the aerobic energy level. Clarification is requested.
	For examination purposes, prior art teaching or suggesting a processor configured to estimate aerobic energy levels will be interpreted as meeting the claimed limitation.
In claim 11, there is lack of antecedent basis in the claim for “the anaerobic energy” and for “the aerobic energy”. Claim 11, depends from claim 1 and claim 1 recites “anaerobic estimation settings, a last recorded anaerobic energy level, a maximum anaerobic energy level, a minimum anaerobic energy level, a last recorded aerobic energy level, an aerobic energy constant, and an aerobic energy category, an anerobic energy level in percentage” and “an aerobic energy level in percentage”. The lack of antecedent basis in the claim renders the claim indefinite as to what is being outputted. Clarification is requested.
In claim 43, lines 2-3 the recitation of “obtaining a physiological data by a sensor module and a biological information” is unclear because “biological information” cannot be used to obtain “physiological data”. Clarification is requested.
For examination purposes, prior art teaching or suggesting obtaining physiological data and /or biological information will be interpreted as meeting the claimed limitation.
In claim 43, line 7 there is lack of antecedent basis in the claim for “the anaerobic energy level”. Claim 43, line 4 recites “an anaerobic energy level in percentage”. The lack of antecedent basis renders the claim indefinite as to what is being estimated. Clarification is requested.
In claim 43, line 9 there is lack of antecedent basis in the claim for “the aerobic energy level”. Claim 43, line 4 recites “an aerobic energy level in percentage”. The lack of antecedent basis renders the claim indefinite as to what is being estimated. Clarification is requested.
	Claims 4, 6-9 12 and 15 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejection-Response to Arguments
Applicant’s arguments filed on 11 May 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11-12, 15 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous Office Action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a device and to a method. As such, the claims fall into one of the four statutory categories of invention.
(2A)(1): Independent claim 1 (device) is directed to the following abstract ideas which encompass mathematical concepts: 
“(a) estimating an anaerobic energy level in percentage and an aerobic energy level in percentage....,
(a1) estimating the anaerobic energy level based on the physiological data......”,
(a2) estimating the aerobic energy level based on the physiological data......,
(a3) calculating the anaerobic energy level in percentage based on the anaerobic energy level......,  
(a4) calculating the aerobic level in percentage based on the aerobic energy level......”  and
“(b) estimating a stamina level in percentage based on the anaerobic energy level in percentage and the aerobic energy level in percentage”.
Independent claim 43 (method) is directed to the following abstract ideas which encompass mathematical concepts: 
“(b) estimating an anaerobic energy level in percentage and an aerobic energy level in percentage....,
(b1) estimating the anaerobic energy level based on the physiological data......”,
(b2) estimating the aerobic energy level based on the physiological data......,
(b3) calculating the anaerobic energy level in percentage based on the anaerobic energy level......,  
(b4) calculating the aerobic level in percentage based on the aerobic energy level......”  and
“(c) estimating a stamina level in percentage based on the anaerobic energy level in percentage and the aerobic energy level in percentage”.
In independent claims 1 and 43, the steps of estimating and calculating are mathematical concepts i.e. calculations.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Independent claim 1 (device): “a sensor module configured to sense a physiological signal, a user interface, a storage module, a processing module” and “outputting the stamina level in percentage”.
Independent claim 43 (method): “obtaining a physiological data......and a biological information”, “a processor” and “outputting the stamina level in percentage.”
In claims 1 and 43 the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. In claim 1 (device), the generic “processing module” and in claim 43 (method) the generic “processor” are no more than mere instructions to apply the exceptions using a generic computer component. In claim 1 (device) the sensor module and the user interface are recited at a high level of generality and are used for pre-solution (data gathering) activities. The step of outputting the stamina level is post-solution activity. In claim 43 (method) the step of obtaining physiological data and biological information is a data gathering step, nominally related to the main process, wherein said data is used in the estimating and calculating (abstract) steps. The step of outputting the stamina level is post-solution activity. None of the additional elements recited in claims 1 and 43, respectively, provide meaningful limits to the recited abstract ideas because they do not use or apply said abstract ideas in a meaningful manner. In particular, the additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of dependent claims 2-4, 6-9, 11-12 and 15 recite any additional non-abstract elements which meaningfully limit the abstract ideas because they do not recite limitations which use or apply the abstract ideas in a meaningful manner. Claims 2 and 3 recite additional functional limitations of the processor, claim 4 recites attributes of the biological information, claims 6-7 recite additional structural limitations of the sensor module and the interface, claims 8 and 9 recite limitations to a strap used to fix the monitoring device, claims 11 and 12 further limit the user interface and recite attributes of the notifications provided by said interface and claim 15 recites an attributes of an additional sensor of the monitoring device.
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. 
Processing modules and processors are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). While claim 1 (device) includes, in addition to the generic computer elements, a sensor module configured to sense physiological information, a user interface and a storage module and, these are non-generic computer elements, when these elements are considered alone and in combination with the additional step of outputting the stamina level, they are well-understood, routine and conventional in the field of physiological monitoring. In claim 43, the additional steps of obtaining physiological data and biological information and outputting the stamina level when considered in combination, are well-understood, routine and conventional in the field of physiological monitoring. Evidence that non-generic computer elements and the additional steps, in combination, are well-understood, routine and conventional in the field can be found in Mukhopadhyay, Subhas Chandra. "Wearable sensors for human activity monitoring: A review." IEEE sensors journal 15.3 (2014): 1321-1330 under the Introduction, at pages 1322 and 1323 under Architecture of the Human Monitoring System, under Sensors for Human Activity Monitoring, Figures 1-4 and the references cited therein.
Thus, the recited elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC §101 Rejection-Response to Arguments
Applicant’s arguments filed on 11 May 2022 have been considered. The Applicant asserts the following:
1) That “each of claims 1 and 43 involves a practical application. For example, “outputting the stamina level in percentage in a user interface” recited by each of claims | and 43 is useful and practical for the users”.
It is respectfully submitted that this argument is not persuasive. Contrary to the Applicant’s assertion, outputting information is post-solution activity. This step does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limits on the judicial exceptions, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP 2103.04(d)(I) for guidance on limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application.
2) That “each of claims 1 and 43 does not specify at a high level of generality of estimation of stamina, but recites non-conventional, specific, not well-understood, not routine features to achieve the estimation of stamina” the Applicant then concludes that “therefore, each of claims 1 and 43 satisfies the requirement of 38 USC 101”.
It is respectfully submitted that this argument is not persuasive. The estimation of stamina is an abstract idea not an element in addition. For the purpose of determining whether the recited abstract ideas are integrated into a practical application and/or provide an inventive concept (Steps 2A(2) and 2B of the patent eligibility analysis) the elements recited in addition to the judicial exceptions are analyzed to determine whether said elements meaningfully limit the judicial exceptions and/or provide an inventive concept. In the instant case, as explained in this Office Action, the additional elements when considered alone or in combination do not integrate the recited mathematical concepts into a practical application because none of these elements use or apply said concepts in a meaningful manner, they do not improve the functioning of a computer and they do not provide an improvement to the technology. Further, the additional elements, well-understood, routine and conventional in the field and thereby they do not provide an inventive concept. 
The rejection herein has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-4, 6-7, 11-12 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hernandez-Silveira (cited in the previous office action) as evidenced by Sharp, Dan S., et al. “Screening for physical capacity in the US Army: An analysis of measures predictive of strength and stamina.” ARMY RESEARCH INST OF ENVIRONMENTAL MEDICINE NATICK MA, 1980, pages 1-110 (hereinafter Sharp).
This is a new grounds of rejection and is necessitated by the claim amendments herein
Hernandez-Silveira teaches a system and a method for determining energy expenditure during exercise and for determining physical activity intensity (¶ 13-14).
With regard to claims 1 and 43, Hernandez-Silveira teaches a stamina monitoring device (as in claim 1), a method for estimating stamina (as in claim 43), comprising
a sensor module configured to sense a physiological signal and correspondingly obtain physiological data (as in claim 1) and obtaining a physiological data by a sensor module and a biological information (as in claim 43) (¶ 13, 29-32, 35; Figure 1).
a user interface configured to receive a biological information; (as in claim 1) (¶ 30, 35,50-51). Hernandez-Silveira teaches that the device is embodied as a personal computer or cellular telephone. These devices include user interfaces. As user interface can receive any type of information. 
a storage module configured to store the biological information, the physiological data, anaerobic estimation settings, a last recorded anaerobic energy level, a maximum anaerobic energy level, a minimum anaerobic energy level, a last recorded aerobic energy level, an aerobic energy constant, and an aerobic energy category; (as in claim 1) (¶ 35). Hernandez-Silveira teaches a memory unit. A memory unit can store any type of information. 
a processing module (as in claim 1) (¶ 13) configured to perform a process comprising steps of: 
(a) (as in claim 1) and (b) (as in claim 43) estimating an anaerobic energy level in percentage and an aerobic energy level in percentage based on the physiological data in real time and the biological information (as in claims 1 and 43) (Abstract; ¶ 13-19, 23, and 31-35). Hernandez-Silveira teaches the calculation of energy levels based on physiological information and the user’s age.
wherein the step (a) (as in claim 1) and step (b) (as in claim 43) comprises: 
(a1)(b1) estimating the anaerobic energy level based on the physiological data, the anaerobic estimation settings and the last recorded anaerobic energy level;
 (a2)(b2) estimating the aerobic energy level based on the physiological data, the biological information, the last recorded aerobic energy level, and the aerobic energy constant; (as in claims 1 and 43) (¶ 13, 22-28 and 35-47). Hernandez-Silveira teaches the calculation of anaerobic and aerobic energy expenditure based on physiological data and the age of a user. 
(a3)(b3) calculating the anaerobic energy level in percentage based on the anaerobic energy level, the maximum anaerobic energy level and the minimum anaerobic energy level; and
(a4)(b4) calculating the aerobic level in percentage based on the aerobic energy level and the aerobic energy category; (as in claims 1 and 43) (¶ 13, 22-28 and 35-47). Hernandez-Silveira teaches the calculation of anaerobic and aerobic energy expenditure based on physiological data, the age of the user, VO2, physical activity intensity values, lactate plasma concentration and energy expenditure. 
(b) estimating a stamina level in percentage based on the anaerobic energy level in percentage and the aerobic energy level in percentage (as in claims 1 and 43) (¶ 24-27). Hernandez-Silveira teaches the determination of VO2, and Hernandez-Silveira teaches that the processor combines anaerobic and anaerobic energy expenditure to total energy expenditure (calorie expenditure). As evidenced by Sarph, VO2 and Calorie or energy expenditure are measurements of stamina. See Sharp at page 7 under Stamina and at page 14 under Aerobic capacity.
(c) outputting the stamina level in percentage by the user interface (as in claims 1 and 43) (¶ 22, 23, 37, 43, 46-50). Hernandez-Silveira teaches a display and Hernandez-Silveira taches outputting the calculated parameters.
With regard to claim 2, see Hernandez-Silveira at ¶ 38.
With regard to claim 3, see Hernandez-Silveira at ¶ 15.
With regard to claim 4, Hernandez-Silveira with the provisions by Nissila teaches that the biological information used in the model includes gender, age and other demographics as described above in reference to claims 1, 43 and 54.
With regard to claim 6, see Hernandez-Silveira at ¶ 19-20.
With regard to claim 7, see Hernandez-Silveira at ¶ 30 and 50-51.
With regard to claims 11-12, see Hernandez-Silveira at ¶ 13. A notification (total energy expenditure) is outputted to the user when the anaerobic threshold is reached. The device includes a display (¶ 31) and as such, the output includes at least a visual notification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B. Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0074407 to Hernandez-Silveira (cited in the previous office action) as evidenced by Sharp as applied to claim 1 above and in further view of US 2011/0021319 to Nissila (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein
Hernandez-Silveira teaches a system and a method for determining energy expenditure during exercise and for determining physical activity intensity (¶ 13-14).
With regard to claims 8-9, Hernandez-Silveira does not teach a strap, wherein the stamina monitoring device is fixed directly or indirectly on a user's skin by the strap (as in claim 8) and that the stamina monitoring device is fixed at the user's forehead, wrist, leg or arm by the strap (as in claim 9). Nissila teaches a system and a method for determining energy combustion during exercise. Nissila teaches that the system includes a monitoring device that is strapped to the user’s wrist (¶ 146-148; Figure 6).
Hernandez-Silveira as evidenced by Sharp and Nissila are directed to devices and methods for determining energy consumption during exercise.
Thus, Hernandez-Silveira as evidenced by Sharp and Nissila are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Hernandez-Silveira as evidenced by Sharp with Nissila. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Nissila teaches that devices for monitoring energy consumption during exercise can be modified to include a strap configured to be fixed to a user’s skin. See Nissila at Figure 6. 
With regard to claim 15, Hernandez-Silveira as evidenced by Sharp does not teach an exercise sensor to directly or indirectly provide real-time displacement information.
Nissila teaches that the monitoring system includes a GPS for providing information including distance that the user has travelled (¶ 142).
Hernandez-Silveira as evidenced by Sharp and Nissila are directed to systems and methods for determining energy consumption during exercise.
Thus, Hernandez-Silveira as evidenced by Sharp and Nissila are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Hernandez-Silveira as evidenced by Sharp with Nissila. One would have been motivated to do so and had a reasonable expectation of success in doing so because Hernandez-Silveira is directed to determining total energy (caloric) expenditure (Hernandez-Silveira at ¶ 15) and Nissila teaches that the distance that the user has traveled (i.e. activity information) constitutes performance information which is used for determining a total caloric expenditure (combustion) (Nissila ¶44 and 142).

35 USC § 103 Rejection-Response to Arguments.
Applicant’s Arguments filed on 11 May 2022 have been considered. In response to the rejection of claims 1 and 43 as being unpatentable over Hernandez-Silveria and Nissila, the Applicant has presented a conclusory statement that claims 1 and 43 are patentable over the cited references because “none of the cited references including Hernandes-Silveira, Nissila, Zamuner, AJR. et al, Lin, and Zhang, K., et al. discloses the following features recited in either claim 1 or 43:
1. estimating the anaerobic energy level based on the physiological data, the anaerobic
estimation settings and the last recorded anaerobic energy level; 2. estimating the aerobic energy level based on the physiological data, the biological information, the last recorded aerobic energy level, and the aerobic energy constant; 3 calculating the anaerobic energy level in percentage based on the anaerobic energy level, the maximum anaerobic energy level and the minimum anaerobic energy level 4. calculating the aerobic level m percentage based on the aerobic energy level and the aerobic energy category.
The Examiner respectfully submits that Hernandez-Silveira taches all the limitations of claims 1 and 43 as currently amended. 
	A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631      
                                                                                                                                                                                                  /Lori A. Clow/Primary Examiner, Art Unit 1631